Citation Nr: 0604334	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In June 2005, the veteran 
appeared before the undersigned at a video conference 
hearing.  The transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his service connected PTSD warrants 
an initial schedular evaluation greater that 30 percent 
disabling.  

The veteran underwent VA psychiatric examination in September 
2003 in connection with his claim for service connection for 
PTSD.  The examination report reflects diagnoses of psychotic 
disorder, PTSD, and dysthymic disorder and a Global 
Assessment of Functioning (GAF) score of 35 is identified.  

The veteran's PTSD is characterized as mild, providing 
evidence against this claim.  However, the examination report 
includes the opinion that it is as likely as not that the 
veteran's experiences in Vietnam contributed to a psychotic 
break in 1973.  

The veteran's psychiatric symptoms have also been diagnosed 
as major depressive disorder and paranoid schizophrenia.  It 
is further noted that the veteran experiences symptoms of 
depression which he relates to his declining physical health 
and inactivity.  Based on the above, it appears that the 
veteran has an acquired psychiatric disorder or disorders 
other than PTSD that may, or may not, be related to service.

Accordingly, the Board finds that a VA psychiatric 
examination is necessary to determine the severity of his 
service connected PTSD, to determine the nature and etiology 
of any additional psychiatric disorders, and to determine if 
these disorders are related to service.  

Accordingly, this case is REMANDED as follows:

1.  The veteran should be afforded a VA  
psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All clinical findings should 
be reported in detail.  Such tests as the 
examining physician deems necessary 
should be performed.  It is requested 
that the examiner provide an opinion as 
to the following: 

a) A detailed account of all 
manifestations of any present psychiatric 
disability(ies), to include PTSD, and 
specify which symptoms are associated 
with such disabilities(ies).  If certain 
symptomatology cannot be disassociated 
from one disorder or another it should be 
so specified.  

b)  If it the veteran has psychiatric 
diagnoses in addition to PTSD, the 
examiner should state whether such 
psychiatric impairment is etiologically 
related to the veteran's period of 
military service from December 1968 to 
October 1970.  Simply stated, are all of 
the veteran psychiatric impairments 
related to his military service?                          

c)  The examiner should comment upon the 
extent to which each psychiatric 
diagnosis, to include the service-
connected PTSD, impairs the veteran's 
occupational and social functioning.  In 
addition, the examiner should assign a 
GAF score with a definition of the 
numerical code assigned for each 
psychiatric disorder which is identified.  
If it is believed the veteran can not 
work due to an acquired psychiatric 
disorder(s) related to service, it would 
be of great help to the Board if the 
doctor would so indicate.  A complete 
rationale for the opinions given should 
be provided. 

2.  Thereafter, re-adjudicate the claim 
for an increased rating.  If it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing all pertinent 
legal authority.  

The veteran may submit additional evidence and argument 
concerning this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


